Applicant's arguments directed to claims as amended. The amendment has not been entered. Furthermore, Applicant has essentially reiterated previous arguments regarding the “full-range” fuse, which were found unpersuasive by the Office numerous times during prosecution. Applicant contends that, allegedly, “Respectfully, the mere citation of “official definitions” as the Examiner has done is not an actual rebuttal to the detailed arguments made concerning the teachings in the art, and is instead a type of “analysis in a vacuum” that the courts have warned against. The conclusion that the official definitions cited are “pretty broad” is clearly an indeterminate standard for any sort of considered analysis and articulated reasoning that the Office is obligated to make under KSR and its progeny, but also is divorced from any perspective or understanding of one of ordinary skill in the art as evidenced in the teachings in the art”.
The Office disagrees. Contrary to the Applicant’s position, the citations of the “official definitions” support, and are an integral part of, the actual rebuttal to the detailed arguments made concerning the teachings in the art, as the Office has done, and do not constitute the alleged “analysis in a vacuum”. The Office would like to remind Applicant that “It is appropriate to compare the meaning of terms given in technical dictionaries in order to ascertain the accepted meaning of a term in the art”. See In re Barr, 444 F.2d 588, 170 USPQ 330 (CCPA 1971). Further, ‘‘[J]udges are free to consult dictionaries and technical treatises at any time in order to better understand the underlying technology and may also rely on dictionary definitions when In re Boon, 439 F.2d 724, 727–28, 169 USPQ 231, 234 (CCPA 1971). Such materials (i.e., dictionaries) may be consulted by tribunals ‘‘at any time.’’ See, e.g., Nix v. Hedden, 149 U.S. 304, 307 (1893).
The Office would like to reiterate that Applicant did not cite any official definition of the “full range” fuse. The Office again directs the Applicant’s attention to the definition of the “full range current-limiting fuse” from the “Authoritative Dictionary of IEEE Standards Terms” (Seventh Edition, published by Standards Information Network, IEEE Press, December 2000): “A fuse capable of interrupting all currents from the rated interrupting current down to the minimum continuous current that causes melting of the fusible element(s), with the fuse applied at the maximum ambient temperature specified by the fuse manufacturer” (emphasis added). Furthermore, similar definition is provided by “Fuses Unlimited” (https://www. fusesunlimited.com/glossary.aspx): “A current limiting medium voltage fuse capable of interrupting all currents from the maximum rated interrupting current down to the minimum continuous current that causes melting of the fusible element(s) when the fuse is applied at the maximum ambient temperature specified by the manufacturer. This type of fuse is able to interrupt any normal 60 cycle current that will melt its element” (emphasis added). Furthermore, the following definition is provided by the “Free Dictionary by Farlex” (https://encyclopedia2. thefreedictionary.com/full-range+fuse): “A high-voltage, current-limiting fuse that can safely interrupt any value of the fault current that causes the fuse elements (conductors) to melt” (emphasis added).
	As can be seen the “full range fuse” is defined pretty broadly by the aforementioned official publications, e.g., as a fuse that is “able to interrupt any normal 60 cycle current that will melt its element”.
	The fuses of references of record (e.g., Douglass, Driesher, Wickmann, etc.) are in line with the aforementioned official definitions of the “full range fuse”, since they teach fuses  that are “able to interrupt any normal 60 cycle current that will melt its element”, or “any value of the fault current that causes the fuse elements (conductors) to melt”, etc.
Also, the Office directs the Applicant’s attention to the fact that the Board did not support the Applicant’s position pertained to the “full-range” fuses as explained on pp. 10-11 of the “Decision on Request of Rehearing” (DENIED) of 7/2/19. The Board states: “The Appellant relies on three United States patents in support of its contention that the term “full-range” “imparts structural and functional connotations.” Id. at 13—14. We have reviewed the quoted language from the patents relied upon by the Appellant, but do not find support for the Appellant’s assertion...Rather, the cited references evince that one of ordinary skill in the art would understand the adjective “full-range” as describing a fuse that “can clear any current that causes the fuse link to open when operated at rated voltage or lower[, e.g.,] ... a short-circuit or a sustained overcurrent”. As such, the bottom line, there is “no support of its contention that the term “full-range” “imparts structural and functional connotations”. 
Similarly, the aforementioned Board’s reasoning may be applied to “A High-Voltage Fuse Tutorial and Application Guide by John G. Leach” (https://www.ewh.ieee.org/soc/pes/ switchgear/presentations/tp_files/ 2019-1_Leach_HV_Fuse_ Tutorial.pdf) mentioned by Applicant. After reviewing this tutorial, the Office has arrived to similar (to the Board’s one) conclusion, i.e., that there is simply no support for the Applicant’s assertion that the term “full-range” imparts structural and functional connotations. Rather, guide of Leach evince that one of ordinary skill in the art would understand the adjective “full-range” as describing a fuse that can clear any current that causes the fuse link to open when operated at rated voltage or lower, e.g., a with even lower current interrupting capability than specified for general purpose fuses” (p. 2, emphasis added). Further, the Office directs the Applicant’s attention to the fact that according to Leach the “general purpose” and “full-range” fuses belong to the same or overlapping categories. Leach teaches that “Current-limiting fuse designs exist that are capable of interrupting currents that take a long time to melt the fuse. They are termed general-purpose or full-range fuses” (emphasis added, see section 4.2.4.3). 
In view of the above, the Applicant’s arguments are moot. If Applicant wishes to clearly differentiate the claimed fuse from the art of record, then instead of simply reciting a mere adjective “full-range”, Applicant must introduce specific new structural limitations. 

/ANATOLY VORTMAN/Primary Examiner, Art Unit 2835